Exhibit 10.5

 

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of November 18, 2004,
among TRITON PCS, INC., a Delaware corporation (the “Borrower”), each Subsidiary
of the Borrower listed on Schedule I hereto (each a “Subsidiary” and, together,
the “Guarantors”) and LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
in the Term Loan Agreement referred to below).

 

Reference is made to (a) the Term Loan Agreement dated as of November 18, 2004
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and LCPI, as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”), and (b) the
Guarantee Agreement dated as of November 18, 2004, among the Guarantors and the
Collateral Agent (the “Guarantee Agreement”). Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Term
Loan Agreement.

 

The Lenders have agreed to make Loans to the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Term Loan Agreement. The
Guarantors have guaranteed such Loans and the other Obligations (as defined in
the Guarantee Agreement) of the Borrower under the Term Loan Agreement pursuant
to (and as more particularly set forth in) the Guarantee Agreement; the
Guarantors have granted Liens on and security interests in certain of their
assets to secure such guarantees. The obligations of the Lenders to make Loans
are conditioned on, among other things, the execution and delivery by the
Borrower and each of the Guarantors of an agreement in the form hereof.

 

Accordingly, the Borrower, each Guarantor and the Collateral Agent agree as
follows:

 

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under the Guarantee Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy a claim of
any Secured Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

 

SECTION 2. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the Guarantee Agreement or assets of any other
Guarantor shall be sold pursuant to any Security Document to satisfy a claim of
any Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not
have been fully indemnified by the Borrower as provided in

 



--------------------------------------------------------------------------------

Section 1, the Contributing Guarantor shall indemnify the Claiming Guarantor in
an amount equal to the amount of such payment or the greater of the book value
or the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 12, the date of the
Supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section 2
shall be subrogated to the rights of such Claiming Guarantor under Section 1 to
the extent of such payment.

 

SECTION 3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under Sections 1 and 2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the payment in full in cash of all
Obligations which are then due and payable whether at maturity, by acceleration
or otherwise. No failure on the part of the Borrower or any Guarantor to make
the payments required by Sections 1 and 2 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.

 

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been paid in full in
cash or any of the Commitments under the Term Loan Agreement have not been
terminated, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Secured Party or any Guarantor upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.

 

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the Collateral
Agent or any Guarantor to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
any Guarantor preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. None of the Collateral
Agent and the Guarantors shall be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by such parties.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into among the Borrower,
each of the Guarantors and the Collateral Agent, with the prior written consent
of the Required Lenders (except as otherwise provided in the Term Loan
Agreement).

 

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Guarantee Agreement and addressed as specified
therein.

 

2



--------------------------------------------------------------------------------

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns. Neither the
Borrower nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the prior written consent of the Required Lenders. Notwithstanding
the foregoing, at the time any Guarantor is released from its obligations under
the Guarantee Agreement in accordance with such Guarantee Agreement and the Term
Loan Agreement, such Guarantor will cease to have any rights or obligations
under this Agreement.

 

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Borrower and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the Collateral
Agent, the other Secured Parties and each Guarantor and shall survive the making
by the Lenders of the Loans and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loans or any other fee or
amount payable under the Term Loan Agreement or this Agreement or under any of
the other Loan Documents is outstanding and unpaid and as long as the
Commitments have not been terminated.

 

(b) In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

SECTION 11. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Term Loan Agreement shall be applicable to this Agreement.

 

SECTION 12. Additional Guarantors. Pursuant to Section 5.17 of the Term Loan
Agreement, each Subsidiary Loan Party of the Borrower that was not in existence
on the date of the Term Loan Agreement and is not a Special Purpose Subsidiary
is required to enter into the Guarantee Agreement as a Guarantor upon becoming a
Subsidiary Loan Party. Upon execution and delivery, after the date hereof, by
the Collateral Agent and such a Subsidiary of an instrument in the form of Annex
1 hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor hereunder. The execution and

 

3



--------------------------------------------------------------------------------

delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

SECTION 13. FCC Consent. Notwithstanding anything herein which may be construed
to the contrary, no action shall be taken by any of the Collateral Agent and the
Secured Parties with respect to the Licenses or any license of the Federal
Communications Commission (“FCC”) unless and until any required approval under
the Federal Communications Act of 1934, and any applicable rules and regulations
thereunder, requiring the consent to or approval of such action by the FCC or
any governmental or other authority, have been satisfied.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

TRITON PCS, INC.,     By   /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON MANAGEMENT COMPANY, INC.,

    By   /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON PCS FINANCE COMPANY, INC.,

    By   /s/    MICHAEL T. BONINI            

Name:

  Michael T. Bonini    

Title:

  President

TRITON PCS HOLDINGS COMPANY L.L.C.,

TRITON PCS OPERATING COMPANY L.L.C.,

TRITON PCS EQUIPMENT COMPANY L.L.C.,

TRITON PCS INVESTMENT COMPANY L.L.C.,

AFFILIATE LICENSE CO., L.L.C.

    By:  

TRITON MANAGEMENT COMPANY, INC., its manager,

        /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

 

5



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

    By   /s/    WILLIAM J. HUGHES            

Name:

  William J. Hughes    

Title:

  Managing Director

 

6



--------------------------------------------------------------------------------

 

Schedule I to the

Indemnity, Subrogation and

Contribution Agreement

 

SUBSIDIARY GUARANTORS

 

    

Subsidiary Guarantors

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

1.

   Triton Management Company, Inc.    1100 Cassatt Road, Berwyn, PA 19312

2.

   Triton PCS Holdings Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

3.

   Triton PCS Operating Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

4.

   Triton PCS Equipment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

5.

   Triton PCS Investment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

6.

   Triton PCS Finance Company, Inc.    103 Foulk Road, Suite 202, Wilmington, DE
19803

7.

   Affiliate License, Co., L.L.C.    1100 Cassatt Road, Berwyn, PA 19312

 



--------------------------------------------------------------------------------

 

Schedule I to Supplement No. [ ]

to the Indemnity, Subrogation and

Contribution Agreement

 

SUPPLEMENT NO. [    ] dated as of [    ], to the Indemnity, Subrogation and
Contribution Agreement dated as of November 18, 2004 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Indemnity,
Subrogation and Contribution Agreement”), among TRITON PCS, INC., a Delaware
corporation (the “Borrower”), each Subsidiary of the Borrower listed on Schedule
I thereto (each, a “Subsidiary”; and, together, the “Guarantors”) and LEHMAN
COMMERCIAL PAPER INC. (“LCPI”), as collateral agent (the “Collateral Agent”) for
the Secured Parties (as defined in the Term Loan Agreement referred to below).

 

A. Reference is made to (a) the Term Loan Agreement dated as of November 18,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and LCPI, as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”), and (b) the
Guarantee Agreement dated as of November 18, 2004, among the Guarantors and the
Collateral Agent (the “Guarantee Agreement”).

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Term Loan Agreement.

 

C. The Borrower and the Guarantors have entered into the Indemnity, Subrogation
and Contribution Agreement in order to induce the Lenders to make Loans.
Pursuant to Section 5.17 of the Term Loan Agreement, each Subsidiary Loan Party
of the Borrower that was not in existence on the date of the Term Loan Agreement
and is not a Special Purpose Subsidiary is required to enter into the Guarantee
Agreement as a Guarantor upon becoming a Subsidiary Loan Party. Section 12 of
the Indemnity, Subrogation and Contribution Agreement provides that additional
Subsidiaries of the Borrower may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Term Loan Agreement to become a Guarantor under the
Indemnity, Subrogation and Contribution Agreement as consideration for Loans
previously made.

 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a “Guarantor” in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

 



--------------------------------------------------------------------------------

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement. All communications and notices hereunder to the New Guarantor shall
be given to it at the address set forth under its signature.

 

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR],

   

By

       

Name:

       

Title:

       

Address:

             

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

   

By

       

Name:

       

Title:

   

 

3